DETAILED ACTION
This action is in response to the amendments filed 04/25/2022.
Claims 1-9 are examined.
Claims 1-4 have been amended.
Claims 5-9 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not fully persuasive. 

112 interpretations
The interpretations are withdrawn.

103 Rejection
Claim 1 is rejected by prior art Kato in further view of Matsuda. The Applicant remarks that disclosed Matsuda does not disclose the limitations of being:
further configured to, when an occupant performs a predetermined first operation other than an operation with respect to a brake pedal in a first time period, apply the braking force to the vehicle to stop the vehicle, and execute pause processing for maintaining the movement assist information, the first time period being a period from a first point in time at which the movement assist information is determined to a second point in time immediately before the vehicle has reached the target position.
Applicant states Matsuda merely discloses visually notifying the driver of a destination place of exiting the parking slot and surrounding environment information further citing ¶ 58 and Fig. 5(S20). Examiner disagrees by the following rationale.
First Matsudo is disclosed for the limitation of, configured to when an occupant performs an operation, apply force to stop the vehicle, and pause a process immediately before the vehicle finishes an operation. By the claim language, “further configured to, when an occupant performs a predetermined first operation other than an operation with respect to a brake pedal in a first time period, apply braking force… to stop…”, by BRI, the claim language is only stating that any operation that is done that causes the vehicle to slowdown/stop that is not done by pressing the brake pedal, the brake pedal not being pushed during that particular time period. Matsuda discloses pushing a button (that starts the parking assistant process, a predetermined operation), wherein the process includes slowing down/stopping the vehicle midway through the parking process, before the vehicle reaches its target position [¶ 58 after user starts an operation for parking assistance, vehicle will begin moving and then slowdown/pause at a designated place before completing the parking process, see also at least, ¶ 33 A vehicle ECU that controls the traveling of the vehicle, starts movement along the along the movement route… ECU decelerating the vehicle to a predetermined speed/as well as a case where the vehicle temporarily stops]. By BRI, the ECU is configured to, when an occupant performs a predetermined first operation (pushing the button to start the parking process), which will eventually cause the vehicle to slowdown or stop [¶ 33 (we know the system does stop mid process)], which is done without any use of the brake pedal being pushed during that time period [Fig. 5 (S18), see also ¶ 72-73 for more details of Fig. 5]. The Applicant’s invention does not mention at what point “a predetermined operation” has to be done, nor does it state any details to what the operation entails. All that is claimed is any operation done by the operator that will cause the vehicle to stop at some point during the parking assist process. Both Applicant and Matsudo’s systems are safety designs that consider the vehicle’s changing surrounding environment during automated parking, to prevent collision/ increase safety [see respectively ¶ 11 and ¶ 2 of the publications].
 Both systems consider the issues at hand by having the ability to pause mid parking procedure to allow the user to account for possible changing environments. Further, when you have two systems that are functionally identical except for having a broadly claimed activating operation happen in the middle of the same parking process instead of the beginning, at a minimum, the inventions would be obvious variants of each other as it would only require routine skill in the art to change placement of an activation operation, as both systems have activation operations by the user that allows the user to confirm the parking process safety during the middle of the process by stopping the vehicle, increasing user awareness while using an automated parking feature. 
Additionally, regarding Examiner’s Note (stated again below), as the cited paragraphs should be considered in light of their publication. Examiner recommends adding further details to “operations” process. By the claim language, Matsudo is understood to disclose the claimed limitations as cited. The rejections are maintained. 


Double Patenting
Objection warning: Applicant is advised that should claims 1-4 be found allowable, claims 5-9 could be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (the wording is slightly different but it appears that the same subject matter is trying to be claimed). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180244312 (“Kato”) in further view of US 20190351900 (“Matsuda”).

As per claim 1 Kato discloses a parking assist apparatus for a vehicle [Fig. 3], comprising:
a sensor configured to acquire vehicle peripheral information including information on an object present in a peripheral region of the vehicle [¶ 3 method using ultrasonic sensor; a camera…, ¶ 25 able to image the vicinity of the vehicle];
an electronic control unit configured to, when an assist
request is generated [¶ 21 operation input (to ECU), Fig. 3 ECU/CPU],
set a target position which is a position of the vehicle at a point in time at which the vehicle completes parking in a parking space or exiting from the parking space based on the vehicle peripheral information [¶ 3 parking assistance system… reaches a target position, ¶ 28],
set as a movement path, a path along which the vehicle is movable from a current position of the vehicle to the target position [¶ 35 computing of a path to the parking position, for the vehicle, and control... ], and
determine movement assist information including steering angle information representing changes in a steering angle of the vehicle when the vehicle moves along the movement path, and speed information representing changes in a speed of the vehicle when the vehicle moves along the movement path [¶ 32 steering angle sensor, ¶ 35 (vehicle control to parking), ¶ 37 manages entire control of vehicle to parking position, Fig. 3 (steering system, braking system), Fig. 4 (braking controller, vehicle speed , deceleration, target position]; and
the electronic control unit configured to execute parking assist control such that the vehicle moves in accordance with the determined movement assist information, the parking assist control including steering angle control for changing the steering angle of the vehicle, driving force control for controlling a driving force of the vehicle, and braking force control for controlling a braking force of the vehicle [¶ 32 steering angle sensor, ¶ 35 (vehicle control to parking), ¶ 37 manages entire control of vehicle to parking position, ¶ 39 executes steering control process, vehicle speed control, Fig. 3 (steering system, braking system), Fig. 4 (braking controller, vehicle speed , deceleration, target position (steering)],
wherein the electronic control unit is further configured to, when a first process finishes, a second process performs a predetermined first operation other than an operation with respect to a brake pedal in a first time period [¶ 40 auto braking feature continue (regardless of brake pedal) by second process (happens consecutively after first process)],
apply the braking force to the vehicle [¶ 40 second process continues braking (to control the vehicle)], and  
execute second processing for maintaining the movement assist information, the first time period being a period from a first point in time at which the movement assist information is determined to a second point in time when the vehicle has reached the target position [¶ 40 first process is completed to target position, second process continues controls (auto brake feature), Fig. 5].
Kato is not explicit to configured to when an occupant performs an operation,  apply force to stop the vehicle, and pause a process immediately before the vehicle finishes an operation.
Matsuda discloses a system configured to when an occupant performs an operation [¶ 58 button (for occupant) to start parking assistance operation], 
an operation performed to apply force to stop the vehicle [¶ 33 vehicle travels to slow speed as well as stop, ¶ 58 after user starts an operation for parking assistance, vehicle will move then stop/pause at a designated place before completing the parking assistance process, Fig. 5], and 
pause a process immediately before the vehicle finishes an operation [¶ 58 after user starts an operation for parking assistance, vehicle will move then stop/pause at a designated place before completing the parking assistance process, ¶ 72-73, Fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including intermediate checks and balances in an automated control scheme for improving vehicle operation safety by incorporating user awareness through extended user operations.  

As per claim 5 Kato discloses a parking assist apparatus for a vehicle [Fig. 3], comprising:
an information acquisition device configured to acquire vehicle peripheral information including information on an object present in a peripheral region of the vehicle [¶ 3 method using ultrasonic sensor; a camera…, ¶ 25 able to image the vicinity of the vehicle];
a movement assist information determination module configured to, when an assist
request is generated [¶ 21 operation input (to ECU), Fig. 3 ECU/CPU],
set a target position which is a position of the vehicle at a point in time at which the vehicle completes parking in a parking space or exiting from the parking space based on the vehicle peripheral information [¶ 3 parking assistance system… reaches a target position, ¶ 28],
set as a movement path, a path along which the vehicle is movable from a current position of the vehicle to the target position [¶ 35 computing of a path to the parking position, for the vehicle, and control... ], and
determine movement assist information including steering angle information representing changes in a steering angle of the vehicle when the vehicle moves along the movement path, and speed information representing changes in a speed of the vehicle when the vehicle moves along the movement path [¶ 32 steering angle sensor, ¶ 35 (vehicle control to parking), ¶ 37 manages entire control of vehicle to parking position, Fig. 3 (steering system, braking system), Fig. 4 (braking controller, vehicle speed , deceleration, target position]; and
a parking assist module configured to execute parking assist control such that the vehicle moves in accordance with the determined movement assist information, the parking assist control including steering angle control for changing the steering angle of the vehicle, driving force control for controlling a driving force of the vehicle, and braking force control for controlling a braking force of the vehicle [¶ 32 steering angle sensor, ¶ 35 (vehicle control to parking), ¶ 37 manages entire control of vehicle to parking position, ¶ 39 executes steering control process, vehicle speed control, Fig. 3 (steering system, braking system), Fig. 4 (braking controller, vehicle speed , deceleration, target position (steering)],
wherein the parking assist module is further configured to, when a first process finishes, a second process performs a predetermined first operation other than an operation with respect to a brake pedal in a first time period [¶ 40 auto braking feature continue (regardless of brake pedal) by second process (happens consecutively after first process)],
apply the braking force to the vehicle [¶ 40 second process continues braking (to control the vehicle)].
Kato is not explicit to configured to when an occupant performs an operation,  apply force to stop the vehicle, and pause a process immediately before the vehicle finishes an operation.
Matsuda discloses a system configured to when an occupant performs an operation [¶ 58 button (for occupant) to start parking assistance operation], 
an operation performed to apply force to stop the vehicle [¶ 33 vehicle travels to slow speed as well as stop, ¶ 58 after user starts an operation for parking assistance, vehicle will move then stop/pause at a designated place before completing the parking assistance process, Fig. 5], and 
pause a process immediately before the vehicle finishes an operation [¶ 58 after user starts an operation for parking assistance, vehicle will move then stop/pause at a designated place before completing the parking assistance process, ¶ 72-73, Fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including intermediate checks and balances in an automated control scheme for improving vehicle operation safety by incorporating user awareness through extended user operations.  

As per claims 3 and 8 Kato discloses further wherein the electronic control unit is configured to, when the occupant performs a predetermined second operation in a second time period from a point in time at which the vehicle has reached the target position until a predetermined time has elapsed [¶ 48 performs an operation of canceling second process (second process is after vehicle has reached its target position/after first time period], terminate the parking assist control at a point in time at which the occupant performs the second operation [¶ 48 performs an operation of canceling second process (second process is after vehicle has reached its target position/after first time period)… is performed by the driver], and 
wherein the parking assist module is configured to, when the occupant does not perform the second operation in the second time period, terminate the parking assist control at a point in time at which the second time period has elapsed [¶ 48 second processing has been continued for a predetermined time after predetermined condition is satisfied (target position reached)… in other words, when it is determined the predetermined time has elapsed after the predetermined condition is satisfied…. control unit cancels the continuation of the second process].

As per claim 6 Kato discloses further configured to, when the system performs a predetermined operation serving as a first operation in a first time period, execute a second processing for maintaining the movement assist information, the first time period being a period from a first point in time at which the movement assist information is determined to a second point in time when the vehicle has reached the target position [¶ 40 when a predetermined condition is satisfied, first process is completed, second process continues controls (auto brake feature), Fig. 5, Fig. 8-9 (happens all within parking process].
Kato is not explicit to an occupant performing a predetermined operation and execute pause processing for maintaining the movement assist information.
Matsudo discloses further when an occupant performs the predetermined operation as a first operation [¶ 58], execute a pause processing for maintaining the movement assist information [¶ 33 as well as stopping (pause processing), ¶ 58, ¶ 72-73, Fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including intermediate checks and balances such as time periods in an automated control scheme for improving vehicle operation safety for improved desired controls.  

Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180244312 (“Kato”) in further view of US 20190351900 (“Matsuda”) in further view of US 20190278267 (“Honda”).

As per claims 2 and 7 Kato discloses further wherein the electronic control unit is configured to, when executing the second processing, notify the occupant of termination of the first process and a second process to be performed by the system for resuming a parking assist control [¶ 40 second process continues braking (to control the vehicle), ¶ 41 notification first process is terminated and is continued for second process, ¶ 50 displaying of message on the display device].
Kato is not explicit to executing a pause process, notify the occupant of a predetermined resume operation for resuming the parking assist control, and wherein the parking assist module is configured to, when the occupant performs the resume operation, resume the parking assist control in accordance with the movement assist information which has been maintained since the pause processing is started, and when the occupant does not perform the resume operation in a time period from the notification of the resume operation until a predetermined time threshold elapses, erase the movement assist information which has been maintained since the pause processing is started, and terminate the parking assist control.
Matsuda discloses further executing a pause process [¶ 24 temporarily stops], notify the occupant of a predetermined resume operation for resuming the parking assist control [¶ 58, 63 confirms driver safety input, continues parking assist], and wherein the parking assist module is configured to, when the occupant performs the resume operation, resume the parking assist control in accordance with the movement assist information which has been maintained since the pause processing is started [¶ 62 driver input confirmation of the safety… parking slot exiting position is resumed, Fig. 5] and when the occupant does not perform the resume operation after the notification of the resume operation, the parking assist process does not continue [¶ 62 driver input confirmation of the safety required to continue, Fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including intermediate checks and balances in an automated control scheme for improving vehicle operation safety by incorporating user awareness through extended user operations.  
Kato in view of Matsuda is not explicit to when the occupant does not perform the resume operation in a time period from the notification of the resume operation until a predetermined time threshold elapses, erase the movement assist information which has been maintained since the pause processing is started, and terminate the parking assist control.
Honda discloses further when the occupant does not perform the resume operation in a time period from the notification of the resume operation until a predetermined time threshold elapses, erase the movement assist information which has been maintained since the pause processing is started, and terminate the parking assist control [¶ 74  at the time point when it is determined that the elapsed time passes the first predetermined time… automated driving control… determined to be finished (if finished no movement assist info in maintained, understood to be erased) and shift to the 0th control state (manual)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato in view of Matsuda with the teachings of Honda for purposes of requiring operator input to continue automated functions which would otherwise be canceled for purposes of continuing automation with operator acknowledge requirement for increased safety by minimize unsafe reliance of automated vehicle features.  


As per claims 4 and 9 Kato discloses further wherein the electronic control unit is configured to, when the occupant operates the accelerator pedal or the brake pedal in the second time period, determine that the occupant performs the second operation [¶ 49 when acceleration unit is operated… cancels the continuation (second process)].
Kato does not disclose further wherein the parking assist module is configured to, when the occupant operates an accelerator pedal in the first time period, determine that the occupant performs the first operation. 
Matsuda discloses further wherein the parking assist module is configured to, when the occupant operates a start operation in the first time period, determine that the occupant performs the first operation [¶ 24 starts parking assist function, includes a pause operation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including intermediate checks and balances in an automated control scheme for improving vehicle operation safety by incorporating user awareness through extended user operations.  
Kato in view of Matsuda is silent to using an accelerator pedal for starting an operation.
Honda discloses further an operator using an accelerator pedal to temporarily pause an automated vehicle function [¶ 25 driver may… override, when driver performs an acceleration operation during automated driving, driving operation by driver may be prioritized, when driver stops, automated driving restarts].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato in view of Matsuda with the teachings of Honda for purposes of requiring operator input to continue automated functions which would otherwise be canceled for purposes of continuing automation with operator acknowledge requirement for increased safety by minimize unsafe reliance of automated vehicle features.  


Additional Art to Consider
Application Pub. No US 20180208245 titled, PARKING ASSIST APPARATUS, further includes a parking assistant that helps operators my automating parking features. This is similar to the Applicant’s invention in that system is based on automated vehicle controls for parking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                                                                                                                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662